THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


             In the Matter of Brian N. Davis, Respondent.

             Appellate Case No. 2014-002431


                            Opinion No. 27480
             Submitted November 19, 2014 – Filed January 21, 2015


                                   DISBARRED


             Lesley M. Coggiola, Disciplinary Counsel, and Barbara
             M. Seymour, Deputy Disciplinary Counsel, both of
             Columbia, for Office of Disciplinary Counsel.

             J. Steedley Bogan, Esquire, of Bogan Law Firm of
             Columbia, for respondent.


PER CURIAM: In this attorney disciplinary matter, the Office of Disciplinary
Counsel (ODC) and respondent have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
disbarment with conditions. Respondent requests that the disbarment be imposed
retroactively to August 12, 2013, the date of his interim suspension. In the Matter
of Davis, 405 S.C. 65, 747 S.E.2d 434 (2013). We accept the Agreement and
disbar respondent from the practice of law in this state with conditions as set forth
hereafter in this opinion. The disbarment shall not be imposed retroactively. The
facts, as set forth in the Agreement, are as follows.
                                       Facts

            A. Fraudulent Title Commitments and Title Insurance Policies

                                      Matter I

Respondent's law practice included conducting residential real estate loan closings.
In 2007, Chicago Title Company (Chicago Title) canceled respondent's title
agency. From that point, respondent had approved attorney status and issued title
commitments and polices through the title agency of his father who is a lawyer. In
2011, when Chicago Title learned of irregularities in some of respondent's
closings, it canceled respondent's approved attorney status. From 2011 until his
interim suspension in 2013, respondent continued to issue title commitments and
policies using the Chicago Title name. Respondent altered Chicago Title's form
documents to make it appear as though the company was issuing policies on his
closings. At his closings, respondent also collected funds for the purpose of paying
title insurance premiums, which he never paid. Respondent's misconduct left
lenders and owners without title insurance and some lenders and owners sustained
losses as a result of respondent's misappropriation of funds.

In addition to the matters set forth in Part B below, respondent collected money
for title insurance that he did not properly pay to Chicago Title in closings for
Client AA, Client BB, Client CC, Client DD, Client EE, and Client FF.

                                     Matter II

Respondent's law firm was licensed as a title agency by Commonwealth Land Title
Company (Commonwealth). In 2008, respondent issued title commitments to a
lender in connection with two closings. At those closings, respondent collected
title insurance premiums, but he neither tendered payment to Commonwealth nor
issued the policies to the lender.

Commonwealth canceled respondent's title agency in January 2011. After January
2011, respondent continued to issue title commitments to lenders in connection
with closings without authority from Commonwealth. At the closings, respondent
collected funds for the purposes of paying title insurance premiums which he did
not pay. In June 2013, a lender contacted Commonwealth with a demand for final
title policies. After several emails from Commonwealth, respondent delivered the
premiums and Commonwealth issued the policies.

                      B. Misappropriation of Funds from Trust

                                      Matter I

Sometime in December 2012, respondent disbursed funds in connection with a real
estate closing prior to receipt of loan proceeds. Ultimately, the loan did not fund.
For the next three and a half years, respondent engaged in a pattern of paying off
his clients' existing mortgages with proceeds from subsequent, unrelated closings.
Because respondent failed to maintain records of financial transactions required by
Rule 417, SCACR, ODC is unable to determine the extent of the misappropriation,
except as set forth below.

                                     Matter II

On February 23, 2012, respondent conducted a closing on a refinance transaction
for Client A. The lender wired the loan proceeds into respondent's trust account
for disbursement on February 28, 2012. However, respondent had already
negotiated a check payable to his law firm in the amount of $1,353.00 for
attorney's fees and title insurance premiums on February 17, 2012, more than a
week before closing and receipt of funds. The financial records respondent
delivered to the Receiver upon his interim suspension were insufficient to
determine whether or not respondent properly disbursed the remainder of the
funds. The check payable to the law firm included $803.00 for lender's title
insurance, however, respondent did not issue a title policy. Commonwealth issued
a policy upon receipt of payment from respondent in June 2013.

                                     Matter III

On February 24, 2012, respondent conducted a closing on a refinance transaction
for Client B. The lender wired the loan proceeds into respondent's trust account for
disbursement on February 28, 2012. However, respondent had already negotiated
a check payable to his law firm in the amount of $1,101.00 for attorney's fees and
title insurance premiums on February 16, 2012, more than a week before closing
and receipt of funds. The financial records respondent delivered to the Receiver
upon his interim suspension were insufficient to determine whether or not
respondent properly disbursed the remainder of the funds. The check payable to
the law firm included $551.00 for lender's title insurance, however, respondent did
not issue a title policy. Commonwealth issued a policy upon receipt of payment
from respondent in June 2013.

                                    Matter IV

On August 6, 2012, respondent conducted a closing on a refinance transaction for
Client C. On August 10, 2012, the lender wired the loan proceeds into
respondent's trust account. However, respondent had already negotiated a check
payable to his law firm in the amount of $1,297.10 for attorney's fees and title
insurance premiums on July 12, 2012, one month before closing and receipt of
funds. The financial records respondent delivered to the Receiver upon his interim
suspension were insufficient to determine whether or not respondent properly
disbursed the remainder of the funds. The check payable to the law firm included
$747.10 for lender's title insurance, however, respondent did not issue a title
policy.

On September 7, 2012, respondent issued a check payable to his law firm from his
trust account in the amount of $1,110.00 and deposited it into his operating
account. On the memo line, respondent attributed the check to fees for the Client
C closing. Respondent was not entitled to any additional funds from the Client C
closing at the time he negotiated this check.

                                    Matter V

On August 31, 2012, respondent conducted a closing on a purchase of real estate
for Client D. Respondent deposited funds brought to the closing and the lender
wired the loan proceeds into respondent's trust account on the day of closing.
However, respondent had already negotiated a check payable to his law firm in the
amount of $1,549.30 for attorney's fees and title insurance premiums on July 18,
2012, more than one month before closing and receipt of funds. The financial
records respondent delivered to the Receiver upon his interim suspension were
insufficient to determine whether or not respondent properly disbursed the
remainder of the funds. The check payable to the law firm included $679.30 for
lender's title insurance, however, respondent did not issue a title policy.

                                    Matter VI

On September 12, 2012, respondent conducted a closing on a refinance transaction
for Client E. Respondent deposited funds brought to closing by Client E on the
same day. The lender wired the loan proceeds into respondent's trust account on
September 14, 2012. However, respondent had already negotiated a check payable
to his law firm in the amount of $1,120.00 for attorney's fees and title insurance
premiums on August 22, 2012, more than three weeks before closing and receipt of
funds. The financial records respondent delivered to the Receiver upon his interim
suspension were insufficient to determine whether or not respondent properly
disbursed the remainder of the funds. The check payable to the law firm included
$231.00 for lender's title insurance, however, respondent did not issue a title
policy.

                                    Matter VII

Respondent was retained to conduct a home mortgage loan closing for Client F.
The closing was conducted on October 17, 2012. The lender wired the funds into
respondent's trust account on October 19, 2012, to be disbursed on October 22,
2012. However, on September 4, 2012, approximately six weeks prior to receipt of
the funds for closing, respondent issued a trust account check payable to his law
firm in the amount of $1,002.60 which included $442.60 for title insurance. At the
time respondent negotiated this check, funds had not been deposited into his trust
account or otherwise received for this purpose.

Respondent conducted the closing as scheduled and delivered a trust account check
to Client F for the excess cash. Client F was able to negotiate the proceeds check,
however, respondent failed to issue the payoff of the existing mortgage of
$100,824.12. In response to inquiries about the payoff from Client F and the new
lender, respondent repeatedly made false assurances that the check had been sent.
The balance in respondent's trust account dropped below the amount necessary to
cover the remaining disbursement on approximately forty-nine occasions between
December 31, 2012, and August 12, 2013, the date of respondent's interim
suspension. Following his interim suspension, there were insufficient funds in
respondent's trust accounts to cover the payoff of Client F's existing loan. As a
result of respondent's misappropriation of Client F's loan proceeds, the holder of
the existing mortgage filed a foreclosure action against Client F and the new lender
on August 22, 2013.

                                    Matter VIII

On October 23, 2012, respondent conducted a closing on a refinance transaction
for Client G. The lender wired the loan proceeds into respondent's trust account on
October 26, 2012. However, respondent had already negotiated a check payable to
his law firm in the amount of $1,263.50 for attorney's fees and title insurance
premiums on September 19, 2012, more than one month before closing and receipt
of funds. The financial records respondent delivered to the Receiver upon his
interim suspension were insufficient to determine whether or not respondent
properly disbursed the remainder of the funds. The check payable to the law firm
included $713.00 for lender's title insurance, however, respondent did not issue a
title policy.

                                    Matter IX

On November 8, 2012, respondent conducted a closing for Client H. On
November 14, 2012, the lender wired $48,416.77 into respondent's trust account.
Disbursements were to include $39,056.33 to pay off the existing loan and $407.00
for title insurance. Respondent did not obtain title insurance. The financial and
file records respondent delivered to the Receiver upon his interim suspension were
not sufficient to determine what disbursements were made. The file did contain an
original, unnegotiated check written to pay of the existing mortgage.

                                     Matter X

On January 15, 2013, respondent conducted a closing for borrower Client I. The
lender wired the loan proceeds into respondent's trust account on the day of the
closing. However, respondent had already negotiated a check payable to his law
firm in the amount of $1,393.20 for attorney's fees and title insurance premiums on
January 14, 2013, the day before closing and receipt of funds. The check payable
to the law firm included $833.20 for lender's title insurance and $100.00 for
owner's title insurance, however, respondent did not issue a title policy for the
lender or the client. Respondent properly disbursed the remainder of the funds.

                                    Matter XI

On February 8, 2013, respondent conducted a closing on a refinance transaction for
Client J. The lender wired loan proceeds into respondent's trust account on
February 12, 2013. However, respondent had already negotiated a check payable
to his law firm in the amount of $1,142.00 for attorney's fees and title insurance
premiums on February 5, 2013, before closing and receipt of funds. The financial
records respondent delivered to the Receiver upon his interim suspensions were
insufficient to determine whether or not respondent properly disbursed the
remainder of the funds. The check payable to the law firm included $385.00 for
lender's title insurance, however respondent did not issue a title policy.
                                    Matter XII

On February 15, 2013, respondent conducted a closing on a refinance transaction
for Client K. The lender wired the loan proceeds into respondent's trust account on
February 20, 2013. However, respondent had already negotiated a check payable
to his law firm in the amount of $1,009.00 for attorney's fees and title insurance
premiums on January 30, 2013, approximately two weeks before closing and
receipt of funds. The check payable to the law firm included $349.00 for lender's
title insurance, however, respondent did not issue a title policy.

                                    Matter XIII

On February 18, 2013, respondent conducted a second mortgage closing for
borrowers Client L and Client M. The lender wired the loan proceeds into
respondent's trust account on February 22, 2013. However, respondent had already
negotiated a check payable to his law firm in the amount of $1,095.00 for
attorney's fees and title insurance premiums on February 7, 2013, more than a
week before closing and receipt of funds. The check to the law firm included
$280.00 for the lender's title insurance, however, respondent did not issue a title
policy for the lender or the clients.

                                    Matter XIV

Respondent was scheduled to conduct a closing on February 22, 2013, for Mr. and
Mrs. N (Client N) who were refinancing the first and second mortgages on their
home. All three loans (first and second mortgage and the new mortgage) were all
from the same lender. Disbursements that were to be made included $74,596.31
for the existing first mortgage, $64,172.23 to pay off the existing second mortgage,
$3,259.26 to the lender for closing costs, $16.00 to record the mortgage,
$10,663.80 to Client N as excess cash, $560.00 to respondent for fees and costs,
and $543.40 for title insurance.

Respondent issued a trust account check payable to his law firm in the amount of
$1,103.40 on February 11, 2013, fifteen days prior to receipt of funds for the
closing. At the time respondent negotiated this check, funds had not been
deposited into his trust account or otherwise received for this purpose.

Respondent conducted the closing as scheduled. On February 26, 2013,
respondent received $154,000.00 into his trust account by wire from the lender to
fund the closing. Respondent properly disbursed the payoff of the second
mortgage and excess funds to close. He did not deliver the funds to the lender to
pay off the first mortgage. The balance in respondent's trust account dropped
below the amount necessary to cover that payoff on approximately twenty-six
occasions between April 1, 2013, and August 12, 2013, the date of respondent's
interim suspension. Respondent did not deliver the payoff of the first mortgage of
$74,596.31. Following his interim suspension, there were insufficient funds in
respondent's trust account to cover the payoff of Client N's existing first mortgage.
Respondent did not obtain title insurance as agreed.

In April 2013, Client N contacted respondent upon discovering that their lender
was continuing to draw monthly payments from their bank account for the old first
mortgage. Respondent falsely informed Client N that he had paid off the mortgage
and they would receive a refund of the extra payments. In June 2013, Client N
again contacted respondent because payments were still being drafted from their
bank account. In reliance on respondent's assurances that the problem was
resolved and the drafts were improper, Client N cancelled the monthly drafts. In
July 2013, the clients received a past due notice and then a delinquency notice
from the lender. For the next several months, respondent continued to make false
assurances to Client N and postponed scheduled meetings with them.

                                     Matter XV

Respondent was retained to conduct a home mortgage loan closing for Client O.
The closing was scheduled for May 15, 2013, and included disbursement of
$995.00 to respondent for fees and title insurance, $25.00 to the Register of Deeds
to record the mortgage, $34,786.22 to pay off Client O's existing mortgage, and
$15,466.93 as excess cash to Client O.

Respondent issued a trust account check payable to his law firm in the amount of
$955.00 on March 28, 2013, two months prior to receipt of funds for the closing.
At the time respondent negotiated this check, funds had not been deposited into his
trust account or otherwise received for this purpose.

Loan proceeds related to the closing were wired into respondent's trust account on
May 15, 2013. Before disbursement at the closing, the balance in respondent's
trust account fell to $37,426.60 as a result of respondent's misappropriation of
funds.

Respondent conducted the closing as scheduled and delivered a trust account check
to Client O for the excess cash. Client O was able to negotiate the check, however,
the balance in respondent's trust account dropped below the amount necessary to
cover the remaining disbursements on eight occasions between May 20, 2013, and
August 12, 2013, the date of respondent's interim suspension. Respondent did not
deliver the payoff to the existing lender. Respondent did not record the new
mortgage. Respondent did not obtain title insurance as agreed.

                                      Matter XVI

On May 30, 2013, respondent conducted a refinance closing for Client P. On June
4, 2013, the lender wired the loan proceeds into respondent's trust account.
However, on May 2, 2013, a month before closing and receipt of funds, respondent
had already negotiated a check payable to his law firm in the amount of $1,647.30
for attorney's fees, including $1,087.30 for the lender's title insurance. Respondent
properly disbursed the remainder of the funds, however, he did not issue a title
policy for the lender or the clients.

                                      Matter XVII

On July 13, 2013, respondent conducted several real estate closings for Client Q in
which Client Q received proceeds in the amount of $469,560.46. Respondent
received proceeds for the purpose of holding them for the purchase of new
properties. Respondent placed the funds in a 1031 exchange account, with his wife
as signing agent for the Qualified Intermediary, an LLC established by his wife for
this purpose.1 On July 18, 2013, one and one-half months after notice of the first
grievance was sent to respondent, respondent withdrew $51,810.00 from the 1031
exchange account and deposited it into his law firm trust account. Between July
18, 2013, and August 13, 2013, the date of his interim suspension, the balance in
respondent's trust account fell below $51,810.00 on approximately three occasions.
As a result of respondent's misappropriation, Client Q did not have sufficient funds
to purchase the new property.

                             C. Neglect of Litigation Matters

                                        Matter I

Respondent represented Mr. and Mrs. R (Client R) in a variety of legal matters. In
2007, Client R consulted with respondent about a dispute over a timeshare in a
houseboat. On March 13, 2009, Mrs. R wrote a letter to respondent with

1
    Respondent's wife is a lawyer licensed to practice law in South Carolina.
information related to the ongoing dispute, enclosed a check for attorney's fees in
the amount of $3,000.00, and requested that respondent "start litigation" on their
behalf. Respondent did not reduce his fee arrangement regarding the timeshare
litigation to writing, nor did he prepare any billing statements or time records.
After receipt of the retainer, Client R continued to gather relevant information and
documentation and submitted it to respondent. Respondent did not conduct any
investigation, research, or settlement negotiations.

In June 2010, Mrs. R filed a disciplinary complaint against respondent alleging he
had neglected the timeshare litigation and various other legal matters. Respondent
filed a summons and complaint on behalf of Client R on October 8, 2010, after
notice of the grievance. After filing suit, respondent took no meaningful action on
behalf of Client R in connection with the timeshare litigation. He did not serve the
summons and complaint or otherwise pursue the matter.

Mrs. R filed a second disciplinary complaint against respondent in August 2013
after her client file was delivered to her by the Receiver appointed upon
respondent's interim suspension. Client R ultimately retained other counsel who
filed a notice of dismissal of their lawsuit without prejudice pursuant to Rule 40(j),
SCACR, on January 13, 2014.

On June 26, 2011, respondent signed an agreement for discipline by consent in
which he admitted to neglecting the timeshare litigation to resolve the first
disciplinary complaint filed by Mrs. R. Pursuant to the terms of that agreement,
the Commission on Lawyer Conduct (the Commission) issued a confidential
admonition on the condition respondent complete the South Carolina Bar's Legal
Ethics and Practice Program Ethics School no later than September 15, 2012.
Respondent did not complete the program in spite of reminder letters from
Commission Counsel dated September 28, 2011, April 22, 2013, and June 26,
2013.

                                      Matter II

In 2006, Mr. and Mrs. S (Client S) paid respondent $5,000.00 as a retainer to
represent them in connection with an easement dispute with their neighbor.
Respondent filed an answer for Client S and engaged in extensive discovery. The
master-in-equity ruled against Client S on the plaintiff's motion for summary
judgment. On October 17, 2011, respondent filed a notice of appeal on behalf of
Client S in the South Carolina Court of Appeals. The Clerk's Office sent letters to
respondent on November 7, 2011, December 21, 2011, and February 10, 2012,
reminding him of his obligation to request a transcript of the hearing from the court
reporter and timely file proof that he had done so. On February 12, 2012, opposing
counsel served respondent with a letter addressed to the Clerk of Court asserting
respondent had not requested the transcript from the court reporter. On March 7,
2012, the Clerk of Court filed an order dismissing Client S's appeal for failure to
order the transcript. Respondent did not file a petition to reinstate the appeal and
the Clerk of Court issued a remittitur.

Respondent believed his representation of Client S was limited to defending the
lawsuit and he only filed the notice of appeal to preserve his clients' rights;
however, his written fee agreement contained no such limitation. Respondent
admits that it was his responsibility to ensure that his written fee agreement
specifically set forth the scope of his representation. Further, he admits that he was
required to take steps to secure the transcript, comply with court rules, and
formerly withdraw from the case.

                                      Matter III

On April 27, 2009, Client T paid respondent a $2,500.00 retainer to negotiate a
"short sale" and conduct a closing on her property. On several occasions between
April 2009 and February 2010, Client T contacted respondent for information
about the status of the negotiations. Respondent made repeated assurances that he
was working on getting approval of the short sale and negotiating terms with the
lender. After no progress on the matter, Client T contacted her lender in February
2010 and was informed respondent had not contacted the lender about the matter at
all. Client T made multiple written demands for the refund of her retainer but
respondent did not comply.

                                     Matter IV

On August 7, 2009, Client U paid a retainer of $2,500.00 to respondent for
representation in negotiating a modification of his home mortgage loan. The
written fee agreement specifically limited the scope of the representation to
negotiations with the lender and filing an answer in the event of foreclosure. The
fee agreement called for payment of additional fees if Client U wished to retain
respondent for court hearings and contested matters. For six months, respondent
took no action on behalf of Client U. In October 2009, January 2010, and
February 2010, Mr. U received correspondence from his lender attempting to
obtain information for consideration of a loan modification. Client U forwarded
these letters to respondent. On February 5, 2010, respondent contacted Client U's
lender for the first time.

On May 13, 2010, Client U's lender filed a foreclosure action. On June 14, 2010,
respondent filed an answer and counterclaim on behalf of Client U and his wife.
Respondent took no further action on behalf of Client U.

On March 14, 2013, Client U forwarded respondent by fax the notice of rights
regarding foreclosure intervention he received from his lender. That notice
advised Client U that he had thirty days to voluntary elect to participate in
foreclosure intervention. Respondent did not contact the lender or Client U
regarding intervention.

On April 15, 2013, Client U was served with the lender's certification of
compliance confirming that it had issued notice to him, but that he failed to
voluntarily elect to participate in foreclosure intervention. Client U forwarded the
correspondence to respondent via fax. Respondent took no action and did not
communicate with Client U about it.

The master-in-equity held a foreclosure hearing after notice to respondent as
counsel of record for Client U and his wife. Respondent did not attend because
Client U did not pay him any additional fees. Respondent did not move to
withdraw as counsel. Respondent did not inform Client U or his wife of the
hearing date or advise them about proceeding pro se.

On August 12, 2013, the Court placed respondent on interim suspension. Id.
Respondent failed to notify the court or opposing counsel that he was suspended
from the practice of law. On August 16, 2013, respondent was served with a copy
of the order from the master-in-equity entering judgment in favor of the lender and
setting a sale date for the property. On August 18, 2013, Client U learned for the
first time that his house was going to be sold as a result of the foreclosure.

                                      Matter V

On September 12, 2008, Client V paid a retainer of $2,500.00 and $325.00 in
advance costs to respondent for representation in a quiet title action regarding her
deceased grandfather's house. Client V's ex-boyfriend had been arrested for
fraudulently selling the property by forging Client V's deceased grandfather's name
to a deed. Respondent attended the hearings in the criminal matter. For nearly
three years, respondent continued to assure Client V that he was pursing the quiet
title action. On April 2011, Client V wrote a letter to respondent imploring him to
take some action to protect her interests and provide her with an update on the
status of the matter. In fact, respondent took no action to secure the title for Client
V until June 2011 when he filed a quiet title action and lis pendens. After
attempting service of the lawsuit on the heirs, respondent took no further action on
Client V's behalf. The court sent roster notices to respondent in April and June
2013, but respondent did not take steps to move the case to a hearing.

On August 12, 2013, the Court placed respondent on interim suspension. Id.
Respondent failed to notify the court or move to withdraw as counsel in this
matter.

                                      Matter VI

On December 7, 2009, respondent conducted a closing on a second mortgage for
Mr. and Mrs. W (Client W). From the proceeds of that loan, Client W paid
respondent a retainer of $2,500.00 to assist them in obtaining the satisfaction of an
old mortgage from a defunct Georgia mortgage company. In the written fee
agreement, respondent agreed to obtain satisfaction of the mortgage by "making a
demand for satisfaction through the State of South Carolina and the State of
Georgia administrative processes and, if necessary, filing a civil action in South
Carolina to satisfy the mortgage."

In February 2011, respondent conducted a closing on a second home purchased by
Client W. Respondent did not provide the clients with their deed. On September 1,
2011, after multiple phone calls, Mr. W sent an email message to respondent
asking about the status of the mortgage satisfaction and his original deed.
Respondent did not respond.

Between December 2009 and August 2013, respondent took no meaningful action
to secure satisfaction of Client W's mortgage. Respondent neither made a demand
through any state administrative processes nor filed a civil action on Client W's
behalf.

After respondent's interim suspension in August 2013, Mr. W retained the services
of new counsel who obtained the satisfaction of the old mortgage and the deed for
the second home.
                                     Matter VII

Respondent represented Client X in defense of a foreclosure action. On February
13, 2013, the master-in-equity issued an order in favor of the plaintiff. On
February 22, 2013, plaintiff's counsel served respondent with a copy of the order
by mail, fax, and email. On April 9, 2013, respondent filed a notice of appeal with
the South Carolina Court of Appeals claiming he had "never received written
notice" of the order. The plaintiff filed a motion to dismiss on the grounds that the
notice of appeal was not timely. Respondent did not file a return.

When respondent was placed on interim suspension on August 13, 2013, the
Supreme Court advised him in writing of his obligations to comply with Rule 30,
RLDE, Rule 413, SCACR, which included notifying his clients and opposing
counsel in pending matters of his suspension. On August 28, 2013, respondent
sent a written notice of his suspension to Client X; he did not advise them of the
status of the appeal. Respondent received no response from Client X and he was
not contacted by substitute counsel. Respondent failed to notify the Court of
Appeals of his suspension or formally move to withdraw from representation after
ten days as required by Rule 30.

On October 9, 2013, the Court of Appeals dismissed Client X's appeal and, on
October 20, 2013, the Court of Appeals sent the remittitur. Client X learned their
appeal was dismissed when they received notice of the sale of their home.

                                        Law

Respondent admits that by his conduct he has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 1.1 (lawyer shall
provide competent representation); Rule 1.2 (lawyer shall abide by client's
decisions concerning objectives of representation and shall consult with client as to
means by which they are pursued); Rule 1.3 (lawyer shall act with reasonable
diligence and promptness in representing client); Rule 1.4 (lawyer shall keep client
reasonably informed about status of matter); Rule 1.5 (lawyer shall not charge or
collect unreasonable fee; scope of representation and basis or rate of fee and
expenses for which client will be responsible shall be communicated to client,
preferably in writing); Rule 1.15 (lawyer shall safekeep client funds; lawyer shall
deposit into client trust account unearned legal fees and expenses that have been
paid in advance, to be withdrawn by the lawyer only as fees are earned or expenses
incurred; lawyer shall not disburse funds from an account containing funds of more
than one client or third person unless funds to be disbursed have been deposited in
account and are collected); Rule 1.16 (lawyer shall comply with applicable law
requiring notice to or permission of tribunal when terminating representation; upon
termination of representation, lawyer shall take steps to protect client's interests,
such as giving reasonable notice to the client, allowing time for employment of
other counsel, surrendering papers and property to which client is entitled and
refunding any advance payment of fee or expense not been earned or incurred);
Rule 3.2 (lawyer shall make reasonable efforts to expedite litigation consistent
with interests of client); Rule 4.1 (in connection with representation of client,
lawyer shall not knowingly make false statement of material fact to third persons);
Rule 8.4(b) (it is professional misconduct for lawyer to commit criminal act that
reflects adversely on lawyer's honesty, trustworthiness, or fitness as a lawyer in
other respects); Rule 8.4 (d) (it is professional misconduct for lawyer to engage in
conduct involving dishonesty, fraud, deceit or misrepresentation); and Rule 8.4(e)
(it is professional misconduct for lawyer to engage in conduct that is prejudicial to
the administration of justice). Respondent further admits he has violated the
recordkeeping provisions of Rule 417, SCACR. In addition, respondent admits he
did not comply with Rule 30, RLDE, Rule 413, SCACR.

Respondent also admits he has violated the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1) (it shall be ground for
discipline for lawyer to violate Rules of Professional Conduct or any other rules of
this jurisdiction regarding professional conduct of lawyers); Rule 7(a)(5) (it shall
be ground for discipline for lawyer to engage in conduct tending to pollute the
administration of justice or to bring the courts or the legal profession into disrepute
or conduct demonstrating an unfitness to practice law); Rule 7(a)(6) (it shall be
ground for discipline for lawyer to violate oath of office taken upon admission);
and Rule 7(a)(9) (it shall be ground for discipline for lawyer to willfully fail to
comply with terms of finally accepted agreement for discipline by consent).

                                     Conclusion

We accept the Agreement for Discipline by Consent and disbar respondent from
the practice of law in this state. The disbarment shall not be imposed retroactively
to the date of respondent's interim suspension. The disbarment is subject to the
following conditions:

      1. within one (1) year of the date of this opinion, respondent shall pay
         restitution to clients or on behalf of clients as specified in Appendix A;
      2. within two (2) years of the date of this opinion, respondent shall pay
         restitution as specified in Appendix B;

      3. within three (3) years of the date of this opinion, respondent shall
         reimburse all funds paid to clients or third parties by the Lawyers' Fund
         for Client Protection;

      4. within three (3) years of the date of this opinion, respondent shall pay the
         costs incurred in the investigation and prosecution of this matter by ODC
         and the Commission; and

      5. respondent shall complete the South Carolina Bar's Legal Ethics and
         Practice Program Ethics School, Trust Account School, and Law Office
         Management School prior to filing any petition for readmission.

Within fifteen (15) days of the date of this opinion, respondent shall file an
affidavit with the Clerk of Court showing that he has complied with Rule 30 of
Rule 413, SCACR, and shall also surrender his Certificate of Admission to the
Practice of Law to the Clerk of Court.

DISBARRED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.

                                   Appendix A

      Client or Other Party                         Amount Owed/Explanation

Client AA                                           $309.40 refund of owner's title
                                                    insurance premium

South Carolina Federal Credit Union                 $74,596.31 plus interest and
                                                    penalties to satisfy Client N's
                                                    mortgage (minus payments
                                                    made by Client N after closing)

Lawyers' Fund for Client Protection                 $1,110.00 overpayment of
                                                    Client C closing
Client D                                       $201.00 refund of title
                                               insurance premium

Client F                                       attorney's fees for defense of
                                               foreclosure action

Bank of America/Green Tree                     $100,824.12 plus penalties,
Servicing, LLC                                 interest, and attorney's fees
                                               related to payoff of Client F's
                                               mortgage

Client H                                       refund of attorney's fees;
                                               refund of recording fees,
                                               taxes, and hazard insurance
                                               premium if not already paid

Wells Fargo (or successor in interest)         $39,056.33 plus interest for
                                               Client H closing if not already
                                               paid

Client I                                       $100 refund for title insurance
                                               premium

Client N                                       $16.00 to record mortgage;
                                               $560.00 refund of attorney's
                                               fees; $2,308.26 for mortgage
                                               payments and late fees paid
                                               after closing

Client O                                       $25.00 to record mortgage;
                                               $660.00 refund of attorney's
                                               fees

Citimortgage Inc. (or successor in interest)   $37,426.60 plus interest and
                                               penalties to satisfy Client O's
                                               mortgage

Client Q                                       $51,810.00 plus interest
Client R                                      $3,000.00 refund of attorney's
                                              fees

Client T                                      $2,500.00 refund of attorney's
                                              fees

Client U                                      $2,500.00 refund of attorney's
                                              fees

Client V                                      $2,825.00 refund of attorney's
                                              fees

Mr. W                                         $2,500.00 refund of attorney's
                                              fees

                                 Appendix B

      Client or Other Party                   Amount Owed/Explanation

Chicago Title Company                         attorney's fees, claims paid,
                                              and costs related to issuance
                                              of unauthorized title
                                              commitments and
                                              title insurance policies

Network Funding L.P.                          $957.60 for title insurance -
                                              Client AA closing

South Carolina Federal Credit Union           $747.10 refund for title
                                              insurance - Client C closing

South Carolina Federal Credit Union           $478.30 refund for title
                                              insurance - Client D closing

South Carolina Federal Credit Union           $231.00 refund for title
                                              insurance - Client E closing

South Carolina Federal Credit Union           attorney's fees for defense of
                                              foreclosure action - Client F
South Carolina Federal Credit Union   $713.00 refund for title
                                      insurance - Client G closing

South Carolina Federal Credit Union   $385.00 refund for title
                                      insurance - Client J closing

South Carolina Federal Credit Union   $349.00 refund for title
                                      insurance - Client K closing

South Carolina Federal Credit Union   $543.40 refund for title
                                      insurance - Client N closing

South Carolina Federal Credit Union   $1,087.30 refund for title
                                      insurance - Client P closing

South Carolina Federal Credit Union   $467.80 refund for title
                                      insurance - Client FF closing

South Carolina Federal Credit Union   $430.00 refund for title
                                      insurance - Client BB closing

South Carolina Federal Credit Union   $931.10 refund for title
                                      insurance - Client CC closing

South Carolina Federal Credit Union   $437.00 refund for title
                                      insurance - Client DD closing

South Carolina Federal Credit Union   $488.00 refund for title
                                      insurance - Client EE closing

First Federal Bank                    $407.00 refund for title
                                      insurance - Client H closing

Network Funding L.P.                  $833.20 refund for title
                                      insurance - Client I closing

First Reliance Bank                   $280.00 refund for title
                                      insurance - Client L and Client
                                      M closing
Citimortgage Inc. (or successor in interest) 	   $37,426.60 plus interest
                                                 and penalties to satisfy
                                                 Client O's mortgage

Southcoast Community Bank 	                      $295.00 refund for title
                                                 Insurance - Client O closing